                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

JAYLIN BONDS, Individually and on Behalf
of All Others Similarly Situated                                                         PLAINTIFF

v.                                  Case No. 3:18-cv-00189-KGB

LANGSTON COMPANIES, INC.                                                               DEFENDANT

                                               ORDER

        Before the Court is a joint motion for amended final scheduling order filed by plaintiffs

Jaylin Bonds and Holly Price and defendant Langston Companies, Inc. (“Langston”) (Dkt. No.

25). Also before the Court is Mr. Bonds and Ms. Price’s motion for conditional certification, for

disclosure of contact information, and to send notices (Dkt. No. 7). The parties request that the

Court amend the final scheduling order to extend the time for discovery to allow the parties to fully

investigate the claims and defenses in this case, once the Court has decided Mr. Bonds and Ms.

Price’s pending motion for conditional certification (Dkt. No. 25, ¶¶ 7, 9). The parties also request

that the Court reset the remaining deadlines, including the trial date (Id., ¶ 9). The parties represent

that Langston joins the motion for the limited purpose of extending the discovery deadline and the

subsequent deadline set by the final scheduling order to allow Langston to take Mr. Bonds’

deposition (Id., ¶ 8). For good cause shown, the Court grants the parties joint motion (Dkt. No.

25). This case is currently set for trial the week of October 7, 2019. The Court removes this case

from the trial calendar. Mr. Bonds and Ms. Price’s motion for conditional certification remains

under advisement (Dkt. No. 7). A new trial date will be set by separate scheduling order.

        It is so ordered this 7th day of August, 2019.

                                                         ________________________________
                                                         Kristine G. Baker
                                                         United States District Judge
